Citation Nr: 1707791	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  10-29 131	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Franklin, Counsel


INTRODUCTION

The Veteran had active duty from September 1967 to July 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

The Board issued a decision in March 2015 that denied service connection for an acquired psychiatric disorder.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In September 2016, the Court, pursuant to a Joint Motion for Remand (JMR), vacated the Board's decision and remanded the issues for readjudication.

In April 2011, the Veteran testified before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  In November 2016, the Veteran was notified that he was entitled to another hearing before another VLJ, because his previously assigned VLJ has left the Board.  In December 2016 the Veteran declined an additional hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The parties to the JMR agreed that the Board erred when it relied on the most recent VA examination, conducted in June 2013, in order to deny service connection for an acquired psychiatric disorder.  Specifically, the parties indicated that the June 2013 VA examiner did not address the significance of the evidence of record reflecting that during service the Veteran experienced an increase in frequency and intensity of his gastrointestinal tract symptoms; visited the dispensary with complaints of nervousness; and had his basic training disrupted because of his psychophysiological difficulties.  The parties also agreed that the examiner did not discuss whether this was evidence of corroboration of his account of the stressors incident.

Therefore, the Board finds that this matter must be REMANDED for a new VA examination.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to provide the Veteran with a VA examination to answer the following questions:

1a.  Is it at least as likely as not (50 percent or more) that the Veteran's acquired psychiatric disorder is related to a period of service?  Why or why not?

1b.  What is the significance, if any, of the fact that the evidence of record indicates the Veteran experienced an increase in frequency and intensity of his gastrointestinal tract symptoms, visited the dispensary with complaints of nervousness, and had his basic training disrupted because of his psychophysiological difficulties?  Why?
1c. Does the previously discussed evidence in question 1b. provide corroboration of the Veteran's account of his in-service stressors? Why not?

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





